UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-1016


CLARA LEWIS BROCKINGTON,

                     Plaintiff - Appellant,

              v.

LOWE’S HOME IMPROVEMENT; PURVIS WALKER; LOWE’S CORPORATE
OFFICE; MARVIN ELLISON; ROBERT A. NIBLOCK; MR. BELTON,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:20-cv-03157-RBH)


Submitted: April 27, 2021                                            Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clara Lewis Brockington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clara Lewis Brockington appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing her civil complaint without

prejudice for lack of subject matter jurisdiction. * We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Brockington v. Lowe’s Home Improvement, No. 4:20-cv-03157-RBH (D.S.C. Nov. 30,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




      *
        Although the district court dismissed Brockington’s complaint without prejudice,
we conclude that the district court’s order is appealable. See Bing v. Brivo Sys., LLC, 959
F.3d 605, 610-11 (4th Cir. 2020), cert. denied, No. 20-759, 2021 WL 666419 (U.S. Feb.
22, 2021).

                                            2